EXHIBIT 32.2 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the accompanying Quarterly Report of Green Bankshares, Inc. (the “Company”) on Form 10-Q for the quarter ended June 30, 2007 (the “Report”), I, James E. Adams, Executive Vice President, Chief Financial Officer and Assistant Secretary of the Company, certify pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: (1) The Report fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (1) The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. /s/ James E. Adams James E. Adams Executive Vice President, Chief Financial Officer and Assistant Secretary Date: August 8, 2007
